Exhibit 10.14

RED HAT, INC.

Red Hat, Inc. 2004 Long-Term Incentive Plan, as amended

Form of Director Restricted Stock Agreement

Cover Sheet

This Agreement evidences the grant by Red Hat, Inc., a Delaware corporation (the
“Company”), on the date set forth below (the “Grant Date”) to the person named
below (the “Director” or “Participant”) of a Restricted Stock Award (the
“Award”) with respect to the number of shares of restricted stock listed below
(the “Restricted Stock”) of the Company’s common stock, $.0001 par value per
share (“Common Stock”), with a vesting start date listed below (the “Vesting
Start Date”). This Award is subject to the terms and conditions specified in the
Red Hat, Inc. 2004 Long-Term Incentive Plan, as amended (the “Plan”) and in the
Agreement consisting of this Cover Sheet, the attached Exhibit A and Appendix A
thereto.

 

Director Name:  

 

  Grant Date:  

 

  Vesting Start Date:  

 

  Number of Shares of Restricted Stock:  

 

 

 

    RED HAT, INC.    

1801 Varsity Drive

Raleigh, North Carolina 27606

 

    By:  

 

(Director Signature)     Name:       Title:  

By accepting this Award, the Director hereby (i) acknowledges that a copy of the
Plan and a copy of the Plan prospectus have been delivered to the Director and
additional copies thereof are available upon request from the Company’s Equity
Compensation Department and can also be accessed electronically,
(ii) acknowledges receipt of a copy of this Cover Sheet, and Exhibit A and
Appendix A thereto (collectively, the “Agreement”) and accepts the Award subject
to all the terms and conditions of the Plan and the Agreement; (iii) represents
that the Director has read and understands the Plan, the Plan prospectus and the
Agreement, and (iv) acknowledges that there are tax consequences related to the
Award and that the Director should consult a tax advisor to determine his or her
actual tax consequences. The Director must accept this Award electronically,
within thirty (30) days following notification of the grant, pursuant to the
online acceptance procedure established by the Company; otherwise, the Company
may, in its sole discretion, rescind the Award in its entirety.



--------------------------------------------------------------------------------

EXHIBIT A

RED HAT, INC.

Red Hat, Inc. 2004 Long-Term Incentive Plan, as amended

Director Restricted Stock Agreement

Terms and Conditions

 

1. Grant of Restricted Stock.

The Award is granted pursuant to and is subject to and governed by the Plan.
Unless otherwise defined in this Agreement, capitalized terms used herein shall
have the same meaning as in the Plan. The Restricted Stock shall be granted to
the Participant without payment of consideration (other than continuing
services).

 

2. Vesting.

All of the shares of Restricted Stock initially shall be unvested shares. For so
long as the Participant maintains continuous service to the Company or one of
its Affiliates as an Employee or Director (a “Business Relationship”) throughout
the period beginning on the Grant Date and ending on the vesting date set forth
below, the Restricted Stock shall become vested according to the schedule set
forth below, subject to Section 3 hereof:

 

Vesting Date

   Number of Vested
Shares         

Notwithstanding the foregoing, upon the Participant’s death or disability (as
defined in Section 409A of the Code (“Section 409A”)), all of the Restricted
Stock shall become fully vested.

 

3. Cessation of Business Relationship.

If the Participant’s Business Relationship ceases for any reason, the shares of
Restricted Stock that were not vested on the date of such cessation of service
will be forfeited, except as provided in Section 2 and Appendix A. The shares of
Restricted Stock that are forfeited will be cancelled and returned to the
Company. The Participant’s Business Relationship shall be deemed to have ceased
on the last day of active service to the Company or any Affiliate and shall not
be extended by any notice of termination period. The Participant shall have no
further rights with respect to any shares of Restricted Stock that are so
forfeited. Any change in the type of Business Relationship the Participant has
within or among the Company and its Affiliates shall not result in the
forfeiture of the Restricted Stock so long as the Participant continuously
maintains a Business Relationship.

 

4. Procedure.

The shares of Restricted Stock under the Agreement shall be registered in the
Participant’s name and held by the Company’s transfer agent in book entry format
on behalf of the Participant. When the Restricted Stock vests, the Company’s
transfer agent shall deliver from the shares of Restricted Stock deposited with
it the number of shares which have then vested to or for the account of the
Participant (or the Participant’s legal representatives, beneficiaries or
heirs). The Participant agrees that any resale of the shares of Restricted Stock
received upon vesting shall be made in compliance with the registration
requirements of the Securities Act of 1933, as amended, or an applicable
exemption therefrom, including without limitation the exemption provided by Rule
144 issued thereunder (or any successor rule).

 

5. Restrictions on Transfer.

(a) Until the Restricted Stock vests, as provided in Section 2 or Section 3, the
Participant shall not sell, assign, transfer, pledge, hypothecate or otherwise
encumber or dispose of any Restricted Stock, either voluntarily or by operation
of law. Any attempt to dispose of any Restricted Stock in contravention of the
above restriction shall be null and void and without effect.

 

2



--------------------------------------------------------------------------------

(b) The Company shall not be required (i) to transfer on its books any of the
Restricted Stock which have been transferred in violation of any of the
provisions set forth herein or (ii) to treat as the owner of such Restricted
Stock any transferee to whom such Restricted Stock have been transferred in
violation of any of the provisions contained herein.

 

6. No Obligation to Continue Business Relationship.

Neither the Plan, this Agreement, nor the grant of the Restricted Stock imposes
any obligation on the Company or its Affiliates to have or continue a Business
Relationship with the Participant.

 

7. Rights as Stockholder.

Except for the restrictions on transfer and vesting provisions in this
Agreement, the Participant shall have all of the rights of a stockholder of the
Company with respect to the Restricted Stock, including but not limited to the
right to receive dividends paid on the Restricted Stock and the right to vote
the Restricted Stock.

 

8. Adjustments for Capital Changes.

The Plan contains provisions covering the treatment of Restricted Stock in a
number of contingencies such as stock splits and mergers. Provisions in the Plan
for such adjustments are hereby made applicable hereunder and are incorporated
herein by reference.

 

9. Change in Control.

Provisions regarding a Change in Control are set forth on Appendix A.

 

10. Tax Matters.

The Participant understands that he or she may elect to be taxed at the time the
Restricted Stock is granted rather than when and as the Restricted Stock vests
by filing an election under Section 83(b) of the Code with the Internal Revenue
Service and the Company within 30 days from the date of grant.

 

11. Miscellaneous.

(a) Notices. All notices hereunder shall be in writing and shall be deemed given
when sent by certified or registered mail, postage prepaid, return receipt
requested, if to the Participant, at the most recent address shown on the
records of the Company, and if to the Company, to the Company’s principal
office, attention of the Corporate Secretary.

(b) Entire Agreement; Modification. This Agreement (including the cover sheet)
and the Plan constitute the entire agreement between the parties relative to the
subject matter hereof, and supersede all communications between the parties
relating to the subject matter of this Agreement. This Agreement may be
modified, amended or rescinded by the Committee as it shall deem advisable,
subject to any requirement for shareholder approval imposed by applicable law or
other applicable rules, including without limitation, the rules of the stock
exchange on which the Shares are listed. If the Committee determines that the
Award terms could result in adverse tax consequences to the Participant, the
Committee may amend this Agreement without the consent of the Participant in
order to minimize or eliminate such tax treatment.

(c) Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

 

3



--------------------------------------------------------------------------------

(d) Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the heirs, legatees, distributees, executors and administrators of
the Participant and the successors and assigns of the Company.

(f) Participant’s Acceptance. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. The Participant is urged to read this Agreement carefully
and to consult with his or her own personal tax, legal and financial advisors
regarding the terms and consequences of this Agreement and the legal and binding
effect of this Agreement. By virtue of his or her acceptance of this Agreement,
the Participant is deemed to have accepted and agreed to all of the terms and
conditions of this Award and the provisions of the Plan, including as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or this Award.

(g) Section 409A. This Agreement and the Restricted Stock are intended to
qualify for an exemption from the requirements of Section 409A and shall be
construed consistently therewith and shall be interpreted in a manner consistent
with that intention. Notwithstanding the foregoing, the Company, its Affiliates,
Directors, Officers and Agents shall have no liability to a Participant, or any
other party, if an Award that is intended to be exempt from Section 409A is not
so exempt, or for any action taken by the Committee.

(h) Governing Law/Choice of Venue. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware, without giving
effect to the principles of the conflicts of laws thereof. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties, evidenced by this Award or the Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of North
Carolina and agree that such litigation shall be conducted only in the courts of
Wake County, North Carolina, or the federal courts for the United States for the
Tenth District of North Carolina, and no other courts, where this Award is made
and/or to be performed.

(i) Administrator Authority. The Committee will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee in good faith will be final and binding
upon Participant, the Company and all other interested persons.

 

4



--------------------------------------------------------------------------------

APPENDIX A

In the event the Director has continuously served as a director until a Change
in Control event, all of the Restricted Stock shall become vested.

For purposes of this Agreement, the following terms shall have the assigned
meanings:

“Change in Control” means the occurrence of any one of the following events:

(i) individuals who, on the Grant Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the initial public
offering whose election or nomination for election was approved by a vote of at
least a majority of the Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

(ii) any “person” (as such term is defined in the Exchange Act and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
the Company or any Subsidiary, (B) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction, as defined in
paragraph (iii) below, or (E) by any person of Company Voting Securities from
the Company, if a majority of the Incumbent Board approves in advance the
acquisition of beneficial ownership of 35% or more of Company Voting Securities
by such person;

(iii) the consummation of a merger, consolidation, statutory share exchange,
reorganization or similar form of corporate transaction involving the Company or
any of its subsidiaries that requires the approval of the Company’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than 40% of the total voting power of (x) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (B) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation), is or becomes the beneficial owner, directly or indirectly,
of 35% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least half of the members of
the board of directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”);

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the consummation of a sale of all or substantially
all of the Company’s assets; or

(v) the occurrence of any other event that the Board determines by a duly
approved resolution constitutes a Change in Control.

 

5



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 35% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

 

6